SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

568
CA 15-00907
PRESENT: SMITH, J.P., CARNI, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


LAURIE MILLS AND DENNIS MILLS,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

BUFFALO GENERAL HOSPITAL AND KALEIDA HEALTH,
DEFENDANTS-APPELLANTS.


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (AMANDA C. ROSSI OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (DOMINIC J. POMPO
OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered April 13, 2015. The order denied defendants’
motion for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    July 1, 2016                        Frances E. Cafarell
                                                Clerk of the Court